Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13, 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (US 2020/0100248 A1) in view of Liberg et. al (US 2022/0131602 A1).
The disclosure of Liberg finds support at US 62/803,900 Para 110
Regarding Claim 1, Kim discloses a method (Para 239-245) for wireless communication (Title) by a user equipment (UE) (Para 41 “A terminal may include a user equipment (UE)”), comprising:
identifying that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states (Para 76 “FIG. 4 illustrates an example of a control resource set (CORESET) in which a downlink control channel is transmitted in the 5G wireless communication system according to an embodiment of the disclosure” Para 239 “The terminal may receive a configuration of a control resource set from the gNB… For one control resource set, the terminal may receive a configuration of one or more TCI states from the gNB”  The configuration of a CORESET with TCI states corresponds to the association of the TCI states with the CORESET, and the reception of the CORESET configuration caused the wireless device to identify the association between the CORESET and the TCI states);
receiving, from a network device, a control message activating one or more TCI states of the plurality of TCI states for the control resource set (Para 41 “Hereinafter, a gNB is the entity that allocates resources to a UE, and may be at least one of a gNode B, an eNode B, a Node B, a base station (BS), a radio access unit, a gNB controller, and a node on a network” Para 239 “If a plurality of TCI states is configured for the control resource set, the terminal may receive a message indicating activation of one TCI state among the plurality of TCI states from the gNB through a MAC CE activation command”  “gNB” corresponds to network device and “Medium Access Control (MAC) Control Element (CE) activation command” corresponds to control message)
Liberg discloses something Kim does not explicitly disclose: decoding a downlink control channel based at least in part on one or more TCI states (Para 151 “In another embodiment, a NR WD 22 is configured with a list of M TCI-State configurations for decoding the respective PDCCH or PDSCH” where “Physical Downlink Control Channel (PDCCH)” corresponds to downlink control channel)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to identify that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states; receive, from a network device, a control message activating one or more TCI states of the plurality of TCI states for the control resource set; and decode the downlink control channel based at least in part on the one or more activated TCI states. The motivation is to overcome challenging propagation conditions by decoding the downlink control channel using a particular beam (Para 17 33 150)
Regarding Claim 2, Kim discloses receiving, from the network, a configuration message indicating that the control resource set for the downlink control channel is associated with the plurality of TCI states (Para 239 “The terminal may receive a configuration of a control resource set from the gNB… For one control resource set, the terminal may receive a configuration of one or more TCI states from the gNB”)
Regarding Claim 3, Kim discloses determining, based at least in part on an indication within the control message, that a single TCI state is activated for the control resource set; and identifying a first TCI state that is activated based at least in part on the indication, wherein the one or more activated TCI states comprises the first TCI state (Para 239 “If a plurality of TCI states is configured for the control resource set, the terminal may receive a message indicating activation of one TCI state among the plurality of TCI states from the gNB through a MAC CE activation command”  “One TCI state” corresponds to a single TCI state.  Inherently the activation command must both indicate the single TCI state that is activated and identify the single TCI state that is activated.  This follows from the plain meanings of “indicate verb 1. point out; show” and “identify verb 1.establish or indicate who or what (someone or something) is”)
Regarding Claim 5, Kim discloses receiving an indication of the one or more activated TCI states, wherein the indication comprises one or more TCI state identifications (Para 239 “The TCI state may include the parameters in the following table” “TABLE 22” “tci-StateId TCI-StateId, (ID of TCI state)” where “ID” corresponds to identification)
Regarding Claim 13, Kim discloses the control message is a medium access control (MAC) control element (Para 239 “MAC CE”)
Regarding Claim 14, Kim discloses the configuration message is a radio resource control message (Para 239 “The terminal may receive a configuration of a control resource set from the gNB through higher-layer signaling (for example, MIB, SIB, or RRC)” where “RRC” corresponds to Radio Resource Control (RRC) control message)
Regarding Claim 32, Kim discloses an apparatus (Fig. 13 Para 287-289) for wireless communication (Title) by a user equipment (UE) (Para 41 “A terminal may include a user equipment (UE)”), comprising:
a processor (Fig. 13 1301 Terminal Processor Para 288) that causes the apparatus (Para 289 “The terminal processor 1301 may control a series of processes according to which the terminal may operate according to the above-described embodiments of the disclosure”) to:
receive, from a network device, a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states (Para 76 “FIG. 4 illustrates an example of a control resource set (CORESET) in which a downlink control channel is transmitted in the 5G wireless communication system according to an embodiment of the disclosure” Para 239 “The terminal may receive a configuration of a control resource set from the gNB… For one control resource set, the terminal may receive a configuration of one or more TCI states from the gNB”  The configuration of a CORESET with TCI states corresponds to the association of the TCI states with the CORESET); 
receive, from the network device, a control message activating one or more TCI states of the plurality of TCI states for the control resource set (Para 41 “Hereinafter, a gNB is the entity that allocates resources to a UE, and may be at least one of a gNode B, an eNode B, a Node B, a base station (BS), a radio access unit, a gNB controller, and a node on a network” Para 239 “If a plurality of TCI states is configured for the control resource set, the terminal may receive a message indicating activation of one TCI state among the plurality of TCI states from the gNB through a MAC CE activation command”  “gNB” corresponds to network device and “Medium Access Control (MAC) Control Element (CE) activation command” corresponds to control message)
Liberg discloses something Kim does not explicitly disclose:
an apparatus (Fig. 3 WD22 Para 111 117 118)  for wireless communication (Para 1) by a user equipment (UE) (Para 98 where Wireless Device (WD) corresponds to User Equipment UE)), comprising:
a processor (Fig. 3 86 Processor Para 117 118),
memory coupled with the processor (Fig. 3 88 Memory Para 117 118); and
instructions stored in the memory and executable by the processor (Para 119 “Thus, the WD 22 may further comprise software 90, which is stored in, for example, memory 88 at the WD 22, or stored in external memory (e.g., database, storage array, network storage device, etc.) accessible by the WD 22. The software 90 may be executable by the processing circuitry 84” where software corresponds to instructions):
and decode the downlink control channel based at least in part on the configuration message and the one or more TCI states (Para 151 “In another embodiment, a NR WD 22 is configured with a list of M TCI-State configurations for decoding the respective PDCCH or PDSCH” where “Physical Downlink Control Channel (PDCCH)” corresponds to downlink control channel)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to construct an apparatus for wireless communication by a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a network device base station, a configuration message indicating that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states; receive, from the network device base station, a control message activating one or more TCI states of the plurality of TCI states for the control resource set; and decode the downlink control channel based at least in part on the configuration message and the one or more activated TCI states.  The motivation is to overcome challenging propagation conditions by decoding the downlink control channel using a particular beam (Para 17 33 150)
The examiner notes that an apparatus for wireless communication by a UE, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor; is a well-known general-purpose wireless communications apparatus.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (US 2020/0100248 A1) in view of Liberg et. al (US 2022/0131602 A1) and in further view of Karjalainen et. al (US 20210329611 A1).
Regarding Claim 4, the combination of Kim and Liberg disclose the method of claim 1.
Karjalainen discloses something neither Kim nor Liberg explicitly discloses:
determining, based at least in part on an indication within a control message, that two TCI states are activated for a control resource set; identifying a first TCI state that is activated based at least in part on the indication; and identifying a second TCI state that is activated based at least in part on the indication, wherein the one or more activated TCI states comprises the first TCI state and the second TCI state (Para 145 “Single or multiple beam(s), corresponding TCI state(s), may be activated by BS 130 for downlink control channel reception of a control resource set by transmitting the first or the second command to UE 110, e.g., a MAC CE”  “Media Access Control (MAC) Control Element (CE)” corresponds to control message.  “Multiple TCI states” can correspond to a first TCI state and a second TCI state.  Inherently, in order to activate multiple TCI state, the control message must indicate the TCI states to be activated and the UE must use the control messages to identify the TCI states to be activated, see the plain meanings of “indicate” and “identify” above)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to determine, based at least in part on an indication within the control message, that two TCI states are activated for the control resource set; identify a first TCI state that is activated based at least in part on the indication; and identify a second TCI state that is activated based at least in part on the indication, wherein the one or more activated TCI states comprises the first TCI state and the second TCI state.  The motivation is to allow the network device to change the activated beams for monitoring a downlink control channel when a need for a change is determined (Para 135 “In response to determining that there is a need for overriding the first configuration or changing from the at least one first downlink beam to at least one second downlink beam, BS 130 may transmit to UE 110 a first command to configure a receiver for monitoring the at least one first downlink control channel associated with the at least one second downlink beam”  The examiner notes that “at least one beam” can be a pair of beams.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (US 2020/0100248 A1) in view of Liberg et. al (US 2022/0131602 A1) and in further view of Cao (US 2021/0273699 A1). 
Regarding Claim 6, the combination of Kim and Liberg disclose the method of claim 1.
Cao discloses something neither Kim nor Liberg explicitly discloses: receiving an indication of one or more activated TCI states, wherein the indication comprises one or more indices associated with the one or more activated TCI states (Para 73 “Then, the user-side electronic device may extract the beam activation information from the MAC CE signaling from the control-side electronic device through the MAC CE signaling processing unit (for example, 215). The beam activation information may include an index of the TCI state (for example, a TCI state ID) to indicate to the user-side electronic device to use an activated receive beam that is associated with the TCI state”)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to receive an indication of the one or more activated TCI states, wherein the indication comprises one or more indices associated with the one or more activated TCI states.  The motivation is to receive the Physical Downlink Control Channel (PDCCH) using the activated beam.
Based on his search, the examiner notes that TCI state indices are well-known in the prior art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (US 2020/0100248 A1) in view of Liberg et. al (US 2022/0131602 A1) and in further view of Fan et. al (US 2021/0219336 A1)
Regarding Claim 9, the combination of Kim and Liberg disclose the method of claim 1.
Fan discloses something neither Kim nor Liberg explicitly discloses: a control message comprises a dynamic number of fields based at least in part on a quantity of activated TCI states (Fig. 5 “Quantity Indication Field” “CORESET ID” “TCI-state ID” Para 320 “In an optional embodiment, the method further includes: receiving first signaling, where the first signaling is used to activate one or more TCI-states for one CORESET, and the first signaling includes one or more of the following fields: a field used to indicate a quantity of active TCI-states, or a field used to indicate whether a quantity of active TCI-states is greater than or equal to 1” Para 321 322 “The first signaling may be MAC-CE signaling”  Para 322 324-326)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed for the control message to comprise a dynamic number of fields based at least in part on a quantity of activated TCI states.  The motivation is to reduce signalling overhead by shortening the control message by including only those TCI states that are being activated.  This feature would have been obvious to one of ordinary skill in the art upon examining the disclosure of Fan.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (US 2020/0100248 A1) in view of Liberg et. al (US 2022/0131602 A1) and in further view of Matsumura et. al. (US 2022/0256522 A1) 
Regarding Claim 12, the combination of Kim and Liberg disclose the method of claim 1.
Matsumura  discloses something neither Kim nor Liberg explicitly discloses: the control message comprises an indication of a group of component carriers to which the control message pertains (Para 43 123 124 140 “When a UE receives the TCI State Indication for UE-specific PDCCH MAC CE including a group ID field, with respect to the PDCCH (CORESET) of each CC belonging to the group indicated by the group ID field, the UE may assume the TCI state indicated by the MAC CE” Para 142 “the above-mentioned MAC CE including the group ID field may include a…CORESET ID field”  The “group identity (ID)” corresponds to an indication of a group of component carriers (CCs).  The TCI state of the control message applies the CORESETs of all the CCs in the group.)
Therefore it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed for the control message comprises an indication of a group of component carriers to which the control message pertains.  The motivation is to suppress increases in overhead required for notification of the TCI state, as taught by Matsumura (Para 6 7 9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463